FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show tire tread gauge 292 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a tire pressure gage being combined with the wear indicator (paragraph 39) and having a power supply and charging circuit (figure 2), does not reasonably provide enablement for how the tire pressure gage is structurally combined with the wear indicator in order to be configured to measure a pressure of the tire or a tire tread gauge may be configured to measure a tread of a tire.  The specification also does not reasonably provide enablement for a charging circuit coupled to the battery and configured to wirelessly receive electrical power for charging the battery.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification does not provide sufficient detail which explains how one having ordinary skill in the art would implement the claimed device for measuring length of brake wear further comprising a tire pressure sensor configured to measure a pressure of the tire; or a tire tread gauge configured to measure a tread of the tire, as well as the device having a battery; and a charging circuit coupled to the battery and configured to wirelessly receive electrical power for charging the battery.  There are no working examples provided in the disclosure therefore the breadth of the claims would encompass any and all methods of measuring tire pressure and tread, as well as any and all methods of wirelessly charging a battery.  This would require undue experimentation and therefore the claims lack a scope of enablement.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cahill U.S. Patent Application Publication 2010/0206671.
With respect to claims 1 and 13-15, Cahill teaches a device for measuring a length of a wear indicator on a brake assembly (brake wear measurement system 10, figure 1), the device comprising: a moveable component configured to move based on contact with the wear indicator (displacement of moveable part of sensor 24 when the measurement mechanism 20 moves that is connected to the brake pressure plate 18, paragraphs 43-44, figure 12); a sensor configured to detect a displacement of the moveable component (displacement sensor 24, paragraphs 43-44); and processing circuitry configured to determine the length of the wear indicator based on the displacement of the moveable component detected by the sensor (brake wear is determined from measured displacement, paragraphs 43-44).
With respect to claims 6-7, Cahill teaches wherein the moveable component comprises a plurality of bearings (the bearings are interpreted as the measurement mechanism 20 that is configured as a cam and lever assembly where the measurement mechanism 20 is fixed at a pivot point 44 to brake wear measurement system 10 and operatively connected to pressure plate 18 and displacement sensor 24, figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill U.S. Patent Application Publication 2010/0206671 in view of Canterbury et al. U.S. Patent Application Publication 2007/0251308.
With respect to claims 2-3, 5, and 10, Cahill teaches generating a signal based on movement of the moveable component and wherein the processing circuitry is configured to determine the length of the wear indicator based on the signal (the output of displacement sensor 24 may be an electrical signal that is provided via a connector 26 to a remaining portion of the overall brake system and the output of displacement sensor 24 represents the brake wear and may be utilized by the system to provide an indication as to when the brake stack should be replaced, serviced, paragraph 44), but fails to teach wherein a measurement tube including a track and an opening, wherein the opening is configured to receive the wear indicator; and a spring configured to compress in response to inserting the wear indicator into the measurement tube, wherein the spring and moveable component are configured to move along the track, wherein the sensor is configured to generate a signal based on compression or expansion of the spring caused by displacement of the moveable component, and wherein a portion of the housing at least partially surrounds the opening, and wherein the portion of the housing is configured to make contact with the brake assembly when the opening receives the wear indicator.
Canterbury teaches a brake wear measurement apparatus 10 having a measurement tube (plunger sleeve 20) including a track and an opening (spring sleeve 27 and cut out area 25, figures 1 and 4), wherein the opening is configured to receive the wear indicator (plunger 30); and a spring (plunger spring 40) configured to compress in response to inserting the wear indicator into the measurement tube (paragraph 30), wherein the spring and moveable component are configured to move along the track (figure 4), and wherein a portion of the housing at least partially surrounds the opening (plunger sleeve first end 22), and wherein the portion of the housing is configured to make contact with the brake assembly when the opening receives the wear indicator (paragraphs 30-31).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wear indicator system of Cahill to be handheld having a measurement tube with a spring moveable plunger as taught in the invention of Canterbury and provide a sensor that is configured to generate a signal based on compression or expansion of the spring caused by displacement of the moveable component in order to provide measurement of the wear pin without removal of the brake from the aircraft (paragraph 4, Canterbury).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahill U.S. Patent Application Publication 2010/0206671 in view of Canterbury et al. U.S. Patent Application Publication 2007/0251308 and further in view of Nishikawa et al. U.S. Patent Application Publication 2012/0199372.
With respect to claim 4, Cahill as modified by Canterbury teaches the claimed invention except wherein a light positioned near the opening; and a light switch for turning on or off the light.
Nishikawa teaches a tool having an on/off switch LED 12, (paragraph 144, figure 2).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the wear measuring device of Cahill as modified by Canterbury and add an on/off LED as taught in the tool by Nishikawa in order to provide easier measurement and visualization of brake wear.  

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 18, the closest found prior art does not teach separately or in combination the claimed subject matter of a plurality of bearings configured to move based on contact with the wear indicator; a spring configured to compress or expand based on displacement of the plurality of the bearings; a housing, wherein the housing forms: a track for the plurality of bearings and the spring; and an opening at one end of the track, wherein the opening is configured to receive the wear indicator; a sensor configured to generate a signal based on compression or expansion of the spring caused the displacement of the plurality of the bearings.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        6/4/2021